Citation Nr: 0918837	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Service connection for major depressive disorder (MDD) 
(formerly considered as mood disorder), to include as 
secondary to service-connected tinnitus.  

2.  Entitlement to a total rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1953 to April 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision in which the 
RO, in pertinent part, denied, service connection for mood 
disorder as secondary to the service-connected disability of 
severe sensorineural hearing loss, left ear and profound 
mixed hearing loss, right ear and tinnitus, and entitlement 
to individual unemployability.  The Veteran perfected appeals 
to the mood disorder and individual unemployabiltity claims.  
Therefore, the only issues on appeal are the ones listed on 
the title page.  

As a final preliminary matter, the Board notes that a letter 
from the Veteran's representative and a statement from the 
Veteran's private psychiatrist were received by the Board on 
January 23, 2007.  The Veteran, through his representative, 
has waived consideration of this evidence by the RO.  See 38 
C.F.R. § 20.800 (2008).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence of record demonstrates that the 
Veteran developed a psychiatric disability, diagnosed as 
chronic MDD, secondary to his service-connected tinnitus.  







CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for MDD as secondary to a service-connected 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim, the Board finds 
that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131 1110; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury; or, for any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progression of 
the nonservice-connected disease.  38 C.F.R. § 3.310(a),(b); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

III.  Analysis

A VA examination report from June 2005 shows that the Veteran 
reported that his tinnitus over the years had been getting 
louder, especially within the last year.  The Veteran also 
reported hearing music in both ears when there was no music 
playing.  He stated that the songs were recognizable pieces 
of music.  The Veteran reported that these symptoms of 
hearing music along with the tinnitus had been going on for 
the past two years.  He reported a depressed mood.  The 
Veteran stated that his tinnitus bothers and aggravates him.  
The Veteran's wife reported that the Veteran no longer was 
able to drive because his mood had changed and now he angered 
easily and got road rage.  She also reported that the Veteran 
appeared to be very stressed and that he had tried 
antidepressants without much success.  

A February 2006 Providence VA Medical Center (VAMC) progress 
note shows that the Veteran was found to have no history of 
psychiatric care but a high level of anxiety and depression 
secondary to 53 years of tinnitus and 3 years of constant 
music in his head. 

At a March 2006 VA neurology consult the Veteran reported 
having markedly decreased hearing and loud ringing in his 
ears, which he had for about 53 years and related it to 
prolonged exposure to loud artillery noise.  He stated that 
in addition to that he started hearing music and songs over 
the last three years and it bothers him and makes him 
depressed.  Objectively, the Veteran appeared to be sad and 
unhappy.  He was otherwise appropriate.  He was assessed as 
having long-standing neuro-sensory hearing loss and auditory 
hallucinations in the presence of severely impaired hearing.  

An April 2006 VA progress note from the Providence VAMC 
reflects that the Veteran complained of increasing depression 
and irritability since auditory hallucinations of songs 
replaying in his head.  A computed tomography (CT) was 
performed and was within normal limits, but a magnetic 
resonance imaging (MRI) was unable to be performed due to the 
Veteran's anxiety.  The physician noted that the Veteran's 
cardiac history may be a factor in his 
depression/irritability.  He was found to clearly meet the 
diagnostic criteria for MDD and was diagnosed with MDD.  

A June 2006 VA general mental health note shows that the 
Veteran reported increasing depression and irritability since 
auditory hallucinations of songs replaying in his head began 
about 4-5 years ago.  The Veteran was diagnosed with MDD.    

A July 2006 VA general mental health note reflects that the 
Veteran had no prior history of inpatient or outpatient 
psychiatric treatment prior to February 2006.  The Veteran 
presented with a 50 + year history of tinnitus, due to 
exposure to shelling while in the military.  He reported that 
starting four years ago he began to hear songs, such as 
"Happy Birthday," occurring daily.  The Veteran sought 
treatment because the songs and tinnitus were getting worse.  
He had a CT scan about three years ago, which was normal.  
The Veteran was advised by neurology at VA to have an MRI 
done.  He was scheduled for an MRI but was unable to complete 
it because of anxiety.  

During the initial assessment, the Veteran complained of a 
depressed mood most of the time for about two years.  He also 
complained of poor sleep, decreased energy, anhedonia, 
increased irritability, poor concentration, thoughts of 
hopelessness and occasionally worthlessness.  The Veteran 
attributed his increased depression as partly stemming from 
hearing loss, tinnitus, and in the past couple years, 
auditory hallucinations of songs such as "Happy Birthday" 
and "God Bless America" playing over and over and over.  He 
also reported being depressed secondary to physical 
limitations imposed by medical condition and age, and 
described himself as a previously active person.  The Veteran 
reported occasional passive suicidal ideation, with no 
intent, plan, or history of attempts.  The Veteran was 
diagnosed with moderate MDD without psychotic features.  

At a July 2006 VA psychiatric examination, the Veteran was 
found to be cooperative and pleasant.  He appeared to be 
reliable in his self-report.  However, it was very difficult 
for the examiner to understand him because he spoke in very 
low tones and often times in a whisper.  The Veteran 
indicated that he hears music 80-90 percent of each day for 
the past four years.  He stated what often happens is a song 
will keep repeating for a half an hour.  The Veteran's affect 
was one of depression.  The VA examiner found a mood disorder 
with depressive features due to general medical condition and 
"rule out psychotic disorder, not otherwise specified."  
The examiner went on to say that the Veteran's depression and 
anxiety are more likely than not related to his medical 
illnesses and not service-connected due to his hearing 
impairment.  The examiner added that it was impossible to 
render a definitive medical opinion as to the Veteran's 
auditory hallucinations without speculation.  For this 
reason, a diagnosis of psychotic disorder, not otherwise 
specified was made.  

An August 2006 addendum reflects that the Veteran presented 
with a 50 + year history of tinnitus, due to exposure to 
shelling while in the military.  The Veteran reported that 
starting four years ago he began to have auditory 
hallucinations of songs, such as "Happy Birthday", 
occurring daily.  He sought treatment because the songs and 
the tinnitus were getting worse and endorsed symptoms 
including poor sleep, decreased energy, anhedonia, increased 
irritability, poor concentration, and thoughts of 
hopelessness.  

In a January 2007 letter, the Veteran's private psychiatrist 
stated that the Veteran suffers from recurrent depression 
which has developed in the context of his substantial hearing 
disturbance (tinnitus) which began after repeated exposure to 
the loud blast of howitzer fire (105 mm) during his tour of 
duty at Fort Dix in 1953.  The psychiatrist went on to say 
that the Veteran's psychosocial history reveals that several 
years after this exposure, the Veteran began to experience 
dysphoric mood, which has since evolved into recurrent 
depression (substantial problems with restful sleep, 
motivation, self-esteem, energy levels, concentration, and 
mood instability).  He reported that the Veteran is taking 
citalopram daily for dysphoria (sadness and depression) and 
quietapine at bedtime for agitation and hypnopompic 
hallucinations.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be: (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The medical evidence of record reflects a current diagnosis 
of MDD.  The Veteran is currently service-connected for 
tinnitus.  Thus, Wallin elements (1) and (2) are satisfied.  
With respect to element (3), whether or not there is medical 
nexus evidence that establishes a connection between the two 
disabilities, the Board finds that the preponderance of the 
evidence of record demonstrates that there is a connection 
between the Veteran's diagnosed MDD and his service-connected 
tinnitus.  

With respect to the April 2006 VA progress note, which opined 
that the Veteran's cardiac history may be a factor in his 
depression/irritability, the Board notes that the examiner 
did not render any opinion as to whether the Veteran's 
depression was related to the Veteran's service-connected 
tinnitus, rather, the examiner simply stated that the 
Veteran's cardiac history may be a factor.  For this reason 
the Board does not find this evidence very probative in 
determining whether or not there is the necessary nexus 
present between the present tinnitus disability and the MDD.  

A July 2006 VA examiner opined that the Veteran's depression 
and anxiety are more likely than not related to his medical 
illnesses and not service-connected due to his hearing 
impairment.  However, the examiner makes no mention in his 
opinion of the effect of the Veteran's tinnitus on his 
psychiatric condition, whereas the private psychiatrist's 
January 2007 letter specifically identified tinnitus as a 
cause of the Veteran's diagnosed depression.  This difference 
is especially important considering the fact that the Veteran 
has stated, "I disagree with them that my heart problems are 
causing my depression and anxiety.  I know it is caused by my 
tinnitus."  While the Veteran is not shown to be other than 
a layperson without the appropriate medical training and 
expertise, and is not competent to render a probative opinion 
on a medical matter (see, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)) (see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997)) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), it is important to 
compare specifically what the Veteran is alleging and the 
medical opinions rendered.  For this reason, the Board finds 
the 2007 letter from the Veteran's private psychiatrist to be 
more probative, as it specifically addresses the question as 
to whether or not the Veteran's MDD is related to the 
Veteran's service-connected tinnitus.  

In support of the Veteran's claim, the Veteran's private 
psychiatrist opined that the Veteran suffers from recurrent 
depression which has developed in the context of his 
substantial hearing disturbance (tinnitus).  Additionally, a 
February 2006 Providence VAMC progress note shows that the 
Veteran was found to have no history of psychiatric care but 
a high level of anxiety and depression secondary to 53 years 
of tinnitus and 3 years of constant music in his head.  

The Board finds that the opinions provided by the VA 
examiners in April 2006 and July 2006 do not preclude service 
connection for the Veteran's MDD.  For secondary service 
connection, service-connected tinnitus need not be the only 
source of the MDD; it must only be a contributing source.  
Therefore, the fact that the Veteran's cardiac condition or 
other medical illnesses may be factors in the Veteran's MDD, 
does not preclude the Veteran's service-connected tinnitus 
from being a contributing source resulting in MDD.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence, to include the 
Veteran and his wife's credible assertions that his tinnitus 
and auditory hallucinations have caused the Veteran to become 
depressed, the nature of the disability, and affording him 
the benefit of the doubt on the question of medical nexus, 
together with the opinion of the private psychiatrist who 
specifically identified tinnitus as a cause of the Veteran's 
diagnosed MDD, the evidence of record is at least in relative 
equipoise.  

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for 
psychiatric disorder, characterized as major depressive 
disorder, as secondary to the Veteran's service-connected 
tinnitus, is warranted.  38 U.S.C.A. §§ 5107, 1154(b); 38 
C.F.R. § 3.310.  


ORDER

Service connection for major depressive disorder as secondary 
to service-connected tinnitus is granted.  


REMAND

The Board finds that additional RO action on the remaining 
claim is warranted.  The Veteran is currently rated at 50 
percent for severe sensorineural hearing loss, left ear, and 
profound mixed hearing loss, right ear, and rated at 10 
percent for tinnitus for a combined evaluation for 
compensation of 60 percent.  

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2008).  In exceptional circumstances, where the Veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  § 4.16(a).  Initially, the Board notes, 
even without considering the service-connected MDD, that the 
Veteran meets the schedular criteria for a TDIU pursuant to 
38 C.F.R. § 4.16.  For the purposes of § 4.16, disabilities 
affecting a single body system are considered one disability.  
Thus, the Veteran's service-connected hearing disabilities 
can be considered one disability for TDIU rating purposes.  
Because the Veteran is service-connected at 60 percent for 
his hearing disabilities (50 percent for severe sensorineural 
hearing loss, left ear, and profound mixed hearing loss, 
right ear, and rated at 10 percent for tinnitus), he meets 
the schedular criteria for a TDIU.  

However, the Board finds that the issue is not ripe for Board 
adjudication at this time as the grant of service-connection 
for MDD could affect the outcome of the issue of whether the 
Veteran's service connected disabilities render him 
unemployable.  Additionally, the Veteran's service-connected 
hearing loss and tinnitus may have worsened since the last 
exam of April 2006 and therefore his current rating may not 
reflect his current disability.  Under these circumstances, 
the Board finds that, as the above issues are inextricably 
intertwined with the TDIU issue, they should be considered 
together, and thus a decision by the Board on the Veteran's 
TDIU claim at this juncture would be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).    

The Board opines that further findings relating to all of the 
Veteran's service-connected disabilities are needed to 
evaluate their current severity and whether they render him 
unemployable.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2008). Consequently, the RO should arrange for the Veteran to 
undergo VA examinations by an audiologist and a psychiatric 
examiner at the appropriate VA medical facility to evaluate 
all of his service-connected disabilities and for an opinion 
on whether they, either alone or in combination, render him 
unemployable.

In addition, the Board notes that the Veteran receives 
treatment at the Providence Rhode Island VAMC and associated 
outpatient clinics.  The most recent VA records are dated 
August 31, 2006.  The Veteran has also had audiology 
assessments at the Boston Massachusetts VAMC.  The most 
recent record associated with the claims file is dated April 
10, 2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file all 
outstanding pertinent VA medical records, following the 
current procedures prescribed in 38 C.F.R. § 3.159 with 
respect to requesting records from Federal facilities.

The evidence of record contains a letter from the Veteran's 
private psychiatrist dated in January 2007.  When VA is put 
on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with 
the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, in its notice letter, the RO should request that the 
Veteran provide authorization to enable it to obtain medical 
records from any private healthcare provider identified by 
the Veteran.

The RO should also ensure that (in addition to the above), 
its notice meets the requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) as regards to increased ratings, as 
appropriate.  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Regarding notice as required by Vazquez-Flores, the Board 
notes that the Veteran has been provided some of the notice 
required in (2) and (3) above in relation to his claim for an 
increased rating.  However, this notice did not inform the 
Veteran that he should provide either lay or medical evidence 
of the effect that worsening of his disability has on 
employment and daily life or examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the matters on appeal.  The 
RO's adjudication of the appeal should include consideration 
of all evidence added to the record since the last 
adjudication of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Providence VAMC and 
associated outpatient clinics all 
outstanding records of evaluation and/or 
treatment of the Veteran, from August 31, 
2006 to the present.  

2.  Obtain from the Boston VAMC and 
associated outpatient clinics all 
outstanding records of evaluation and/or 
treatment of the Veteran, from April 10, 
2006 to the present.  

In requesting these records, the RO must 
follow the current procedures of 38 
C.F.R. § 3.159 as regards requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his 
appeal that is not currently of record.  
The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit to establish his 
TDIU claim.  The RO should specifically 
request that the Veteran provide 
authorization to enable it to obtain all 
outstanding pertinent records from Alfred 
E. Darby, Jr. M.D.

The RO should ensure that its letter 
meets the requirements of Vazquez/Flores, 
cited to above (as appropriate).  In 
particular, the RO must notify the 
Veteran that, to substantiate his TDIU 
claim that he must provide, or ask VA to 
obtain, medical or lay evidence showing 
the effect that worsening or increase in 
severity of his hearing disabilities and 
MDD have on employment and daily life.  
In addition, the RO must provide at least 
general notice of all possible rating 
criteria under which the Veteran's 
hearing disabilities and MDD may be 
rated.  The notice should also explain 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes and may also be assigned 
on an extraschedular basis and could be 
as high as 100 percent; such notice must 
also provide examples of the types of 
medical and lay evidence that the Veteran 
may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation; and that the 
effective date of an increase in 
disability will be established as of the 
date the evidence shows that the level of 
disability supports such a rating.

If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA audiological and psychiatric 
examinations, by an appropriate examiner, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician(s) designated to examine 
the Veteran, and the report(s) of the 
examination(s) should include discussion 
of the Veteran's documented medical 
history and assertions. All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
examiner prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

After examining the Veteran, the examiner 
should provide an opinion as to whether, 
without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's service-connected 
bilateral hearing loss, tinnitus, and/or 
MDD, either alone or together, renders 
him unable to secure or follow a 
substantially gainful occupation.

5.  If the examiner is unable to provide 
the requested information with any degree 
of medical certainty, the examiner should 
so indicate.  The examiner should set 
forth all examination findings, along 
with the complete rationale for the 
opinion provided, in a printed 
(typewritten) report.

The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the issue of entitlement to 
a TDIU, on a schedular and extraschedular 
basis, if warranted, in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided an SSOC 
and given an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


